Citation Nr: 1137714	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  04-14 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for right knee total knee arthroplasty (TKA), for the period beginning on September 1, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from July 1970 to November 1990.

This case comes before the Board of Veterans' Appeals (Board) from a February 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida, which, in part, denied a rating in excess of 10 percent disabling for the Veteran's right knee disorder.  In July 2005, the Board remanded this matter for further development.

In a September 2006 rating decision, the RO granted a temporary total rating from July 30, 2004 to August 31, 2005, with a 30 percent rating assigned as of September 1, 2005.  The 10 percent rating remained in effect prior to July 30, 2004. 

In an April 2008 decision, the Board disposed of the staged rating in effect prior to July 30, 2004 by granting this issue to 20 percent disabling, but remanded the remaining issue of entitlement to a rating in excess of 30 percent disabling as of September 1, 2005 (following a period of temporary total disability) for further development.  The issue was again remanded for additional development in May 2009.  The case has been returned to the Board for further appellate consideration.  


FINDING OF FACT

The Veteran's right knee TKA is manifested by flexion to no less than 95 degrees and full extension; there is no evidence of instability, ankylosis, or severe painful motion or weakness of the right lower extremity.


CONCLUSION OF LAW

The criteria for disability rating in excess of 30 percent for right knee TKA have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263, 5055 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in April 2003, August 2005, April 2006, April 2008, February 2009, and March 2010, the RO and the Appeals Management Center provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the April 2006, April 2008, and February 2009 notice letters informed the Veteran as to disability ratings and effective dates.

Because the notice pursuant to Dingess came after the initial adjudication of the claim, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing deficiency was remedied by the fact that the Veteran's claim was readjudicated by the RO in April 2009 and July 2011, after proper VCAA notice was provided and after the Veteran had an opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its May 2009 remand.  Specifically, the May 2009 Board remand instructed the RO to obtain any VA treatment records from the VA Medical Center (VAMC) in Pensacola, Florida, dating from September 1, 2005, to the present.  The RO was also requested to provide the Veteran with an orthopedic examination to determine the nature and extent of any disability resulting from the right knee TKA residuals.  Additional VA records from the Pensacola VAMC were obtained and associated with the claims folder.  The Board finds that the RO has complied with the Board's instructions and that the April 2010 VA examination report substantially complies with the Board's May 2009 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing Laws and Regulations for Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's right knee TKA is rated as 30 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (knee replacement) for the period beginning on September 1, 2005.  He contends that a higher rating is warranted for this time period.

The medical evidence of record for this time period reflects that the Veteran underwent a VA examination in March 2009.  The report of that examination notes that the Veteran complained that he can use his legs for about an hour straight.  If he has to do anything strenuous in the afternoon, he will have to use a cane.  He cannot fish anymore and he cannot stand on his legs all the time.  He has had no incapacitating episodes in the last 12-month period.  He had right knee TKA in July 2004.  His symptoms include pain, stiffness, swelling, weakness, and instability.  His pain, stiffness, and weakness are the same since the last rating examination.  He states that the swelling is worse than it was at the last examination and the instability is a little bit worse than at the last rating examination.  He admitted to fatigability and balance issues.  He stated that he has pain on the lateral aspect of his right knee and on the knee cap.  Any twisting motion of the knee with the foot planted causes pain.  The pain is a one on a scale of one to 10.  It is daily and constant.  Flare-ups cause pain that is five to seven out of ten.  Flare-ups occur two to three times a week and last about 15 minutes.  The knee disability is aggravated by walking on uneven ground or climbing stairs.  It is alleviated by taking the weight off the knee and straightening it out/elevating it.  

Examination revealed erect posture and mildly antalgic gait with a slight limp.  No assistive devices are used.  Deep tendon reflexes are absent in the patellar and Achilles tendon.  There is no atrophy, contractures, hypertrophy, or loss of tone appreciated.  Strength testing to gravity and resistance of the lower extremities is 5/5 and equal bilaterally.  The Veteran can toe walk, heel walk and heel-to-toe walk.  There is normal bilateral sensation to pinprick and light touch.  

Range of motion testing revealed flexion from zero to 95 degrees.  Extension was to zero degrees.  Range of motion was noted to be consistent with the baseline for the Veteran.  The examiner noted that medial and lateral collateral ligaments, as well as anterior and posterior cruciate ligaments, were negative.  Grind test was negative and knee instability was not appreciated.  There was no genu varum, valgus, or recurvatum deformity noted.  On examination there was no tenderness elicited and there was no evidence of atrophy.  The examiner also stated that there was no painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness, or instability.  There was no additional limitation of motion after at least three repetitions.  Additional limitation of motion due to flare-ups could not be determined without resorting to mere speculation.  X-ray report of the right knee revealed a total prosthesis with a marked thinning of the polyethylene lining.  No evidence of fracture or dislocation was noted and there was no osteoblastic or osteolytic lesion seen.  The examiner opined that the right knee TKA is manifested by minimal functional impairment.  The examiner opined that based upon the examination results, the Veteran should be able to engage in light and sedentary work.

Records requests for VA treatment records for the right knee since 2005 yielded no treatment records containing any treatment for the right knee TKA.  In this regard, records were obtained; however, none of them reflects any complaints or treatment regarding the right knee TKA.

An April 2010 VA examination report notes that the claims file was reviewed.  The Veteran indicated that his symptoms have worsened since the surgery and his pain is worse.  His symptoms include pain, stiffness, swelling, weakness, giving way and instability, which he states are all worse since his last examination.  He denied deformity of the knee and locking.  His pain is a three to four on a scale of one to 10.  He has limitations in terms of both standing and walking.  He uses Tylenol every four hours while awake.  He has Percocet for when he needs it, but he does not like to use it.  

Physical examination revealed essentially normal gait.  He did not use assistive devices for ambulation.  There were no tremors, fasciculations, spasticity, or rigidity.  Deep tendon reflexes are absent in the patellar and Achilles tendon.  There was no atrophy, hypertrophy, or loss of tone of the lower extremities.  Strength testing to gravity and resistance was 5/5 and equal bilaterally in the lower extremities.  He could toe walk, heel walk, and heel-to-toe walk.  There was normal bilateral sensation to pin prick and light touch.  

Range of motion of the right knee revealed flexion from zero to 105 degrees.  Extension was to zero.  Tenderness was noted in the inferior and infereomedial aspect of the right patella.  Medial and lateral collateral ligaments were negative.  Anterior and posterior cruciate ligaments were also negative.  McMurray's test and groin test were negative.  Knee instability was not appreciated.  There was no genu varum or valgus deformity noted.  There was no painful motion, tenderness, spasms, edema, fatigue, lack of endurance, weakness, incoordination or instability.  There was no functional loss on repetitive use (three repetitions).  Loss of function due to flare-ups could not be determined without resorting to mere speculation.  Right knee X-ray study revealed total knee prosthesis in place with no sign of loosening or malalignment.  Both the femoral and tibial components were in good apposition.  Bone density was adequate.  The diagnosis was right knee TKA with minimal functional impairment.  The examiner opined that the Veteran could engage in light sedentary work/activities.

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, which here is the right knee.  The codes for rating on the basis of limitation of motion of the knee, are Diagnostic Codes 5256 (ankylosis), 5260 (limitation of flexion), and 5261 (limitation of extension).  See 38 C.F.R. § 4.71a.

The potentially applicable diagnostic code criteria addressing musculoskeletal conditions of the knee include the following.  Diagnostic Code 5256 pertains to ankylosis of the knee.  Diagnostic Code 5256 is not appropriate to the Veteran's service-connected right knee disability because, as indicated above, the right knee is clearly not ankylosed.

Limitation of flexion of a leg (knee) is rated 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg (knee) is rated 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Code 5261.

Normal (full) range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2010).

Diagnostic Code 5257 provides a 10 percent evaluation for knee impairment with slight recurrent subluxation or lateral instability, a 20 percent evaluation for moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both codified at 38 C.F.R. §4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9- 2004.

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability.  Essentially, these opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is x-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Diagnostic Code 5055 provides criteria for rating symptomatology following knee replacement (prosthesis).  A total rating is assigned for one year following implantation of the prosthetic replacement of a knee joint.  A 60 percent rating is assigned with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The minimum rating is 30 percent.  Intermediate degrees of residual weakness, pain or limitation of motion (i.e., between 30 percent and 60 percent) are rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5055 (2010).

The question under Diagnostic Code 5055 in this case is whether the Veteran has severe painful motion or weakness in the left lower extremity to support a 60 percent rating under Diagnostic Code 5055, or whether he has weakness, pain or limitation of motion that would support a rating higher than 30 percent under one of the diagnostic codes (5256 (ankylosis), 5261 (limitation of extension), or 5262 (nonunion impairment of the tibia and fibula with loose motion requiring a brace)) specified in Diagnostic Code 5055.

Based upon a review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent under any diagnostic code or combination of diagnostic codes.

In this regard, a higher, 60 percent rating is not warranted for the Veteran's right knee TKA under Diagnostic Code 5055.  Specifically, the medical evidence does not show chronic residuals of the right total knee replacement consisting of severe painful motion or weakness in the left leg, so as to warrant a higher disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Notably, there are no treatment records showing any ongoing complaints or treatment for the right knee disability.  Moreover, at the March 2009 and April 2010 VA examinations, the examiner opined that there was only minimal functional impairment from the right knee TKA.  Additionally, there was no evidence of painful motion or weakness whatsoever.  As such, a higher rating under Diagnostic Code 5055 is not warranted.

With respect to the other diagnostic codes for rating knee disabilities, the Board also finds that a higher rating is not warranted.  As shown in the evidence above, the objective medical evidence does not show that the Veteran's right knee disability has limitation of motion that would meet the criteria for even a zero percent disability rating.  In this regard, no study of the range of motion of the right knee on file shows that the right knee exhibited a range of motion with flexion limited to 60 degrees or extension limited to 5 degrees.  Instead, flexion has been to at least 95 degrees and extension has been consistently full.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

While the demonstrated limitation of motion for the right knee does not approximate that required for a compensable rating under Diagnostic Codes 5260 or 5261, the Veteran does complain of painful motion.  However, painful motion was not demonstrated on examination.  Therefore, a rating for limitation of motion of the right knee in excess of the 30 percent now in effect (as of September 1, 2005) is not warranted.

A separate rating for other impairment of the knee under Diagnostic Code 5257 is also not warranted as the record shows no findings of any significant subluxation or instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257; VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998).

A rating in excess of the 30 percent by way of a separate rating for any other residuals is not assignable under any other diagnostic codes involving knee impairment.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5263.  In this regard, there is no evidence of dislocated semilunar cartilage with episodes of locking, pain and effusion into the joint; or of genu recurvatum.

A principal complaint involves left knee pain.  The Board has therefore considered the provisions of 38 C.F.R. §§ 4.40 and 4.45.  As discussed above, the evaluation of a musculoskeletal disability requires consideration of all of the functional limitations imposed by the disorder, including pain, weakness, limitation of motion, and lack of strength, speed, coordination or endurance.  See DeLuca, supra; See also Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Although the Veteran repeatedly reported experiencing pain with motion of the right knee, and additional loss of motion due to flare-ups could not be determined without resort to speculation, there is no objective evidence showing any pain on motion whatsoever or any evidence of pain, fatigue, weakness, lack of endurance or incoordination resulting limitation of function warranting a disability rating in excess of the 30 percent in effect.  In other words, the additional loss of motion from flare-ups would not be severe enough to warrant a higher rating given the baseline lack of painful motion or functional impairment.

In sum, the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 30 percent for right knee TKA for the period beginning on September 1, 2005.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether a higher ratings for the right knee TKA might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that the currently assigned rating for the specific time period on appeal is appropriate.  The benefit of the doubt has been given to the Veteran in making the decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. 
§ 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the discrete manifestations of the Veteran's right knee TKA.  The Veteran's discrete manifestations of this disability are productive manifestations that are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.  


ORDER

A disability rating in excess of 30 percent for right knee TKA, for the period beginning on September 1, 2005, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


